                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    KATHRYN BOSTON                                      §
                                                        §
    v.                                                  §    Civil Action No. 4:19-CV-00438
                                                        §    Judge Mazzant
    ORTHOFIX MEDICAL, INC.                              §
                                                        §

                            MEMORANDUM OPINION AND ORDER

         Pending before the Court is Defendant Orthofix Medical, Inc.’s Motion to Dismiss

Plaintiff’s First Amended Complaint under Rule 12(b)(6) (Dkt. #27). After reviewing the motion

and the relevant pleadings, the Court finds that the motion should be denied.

                                             BACKGROUND

         On June 14, 2019, Plaintiff filed her Complaint, alleging discrimination, hostile work

environment, and retaliation claims under Title VII against Options Medical 1 and Defendant

Orthofix, Inc. (“Orthofix”) (Dkt. #1 at p. 7). From approximately November 2016 until September

28, 2017, Plaintiff was employed as a Junior Associate Territory Manager by Options Medical in

Gainesville, Florida, where she traveled to doctors’ offices in Florida to obtain paperwork

authorizing the use of Defendant Orthofix’s devices (Dkt. #1 at pp. 1, 4).

         Plaintiff’s Title VII claims center around two, discrete sets of events—one occurring

entirely in Florida, the other occurring entirely in Texas. First, Plaintiff claims that while working

as a Territory Manager for Options Medical in Florida, she was subjected to severe and pervasive

sexual harassment by a Florida neurosurgeon who was one of Options Medical’s largest accounts

(Dkt. #1 at p. 4). Plaintiff alleges she reported this harassment and that this harassment was



1
  As a result of the Court’s September 9, 2019, Memorandum Opinion and Order (Dkt. #22), Options Medical is no
longer a defendant in this case.
witnessed by Options Medical’s management, but Options Medical did not investigate and took

no remedial measures (Dkt. #1 at p. 5). Plaintiff also alleges that Options Medical encouraged her

endure the Florida neurosurgeon’s harassment, retaliated against her for reporting it, and subjected

her to a constructive discharge (Dkt. #1 at pp. 5–6).

       Plaintiff alleges that the second set of events occurred around August 7, 2017, after she

was sent to Texas for a product-training event by Options Medical (Dkt. #1 at p. 6). The training

was at Defendant Orthofix’s headquarters in Lewisville, Texas (Dkt. #1 at p. 6). Plaintiff claims

she discussed the Florida neurosurgeon’s harassment with Defendant Orthofix’s president at the

training, but Orthofix did nothing to investigate (Dkt. #1 at p. 6). Plaintiff then alleges that the

next night, Orthofix’s president invited Plaintiff to go to a night club with him, where he asked

one of Plaintiff’s colleagues to inform Plaintiff that he would like to date her (Dkt. #1 ⁋ 26).

       Plaintiff claims she was “Defendants’ employee” at all relevant times, but there are no facts

in her complaint indicating that she was ever employed by Defendant Orthofix (Dkt. #1 at p. 3).

Around February 2019, nearly two years after Plaintiff stopped working for Options Medical,

Defendant Orthofix acquired Options Medical (Dkt. #1 at p. 3).

       On July 19, 2019, Orthofix filed its Motion to Dismiss Plaintiff’s Original Complaint under

Rule 12(b)(6) (Dkt. #5). On August 2, 2019, Plaintiff filed her response, arguing that Orthofix’s

motion should be denied, or in the alternative, that she be given leave to amend her complaint.

(Dkt. #13 at p. 10). Orthofix filed its reply on August 5, 2019 (Dkt. #15). Plaintiff filed her sur-

reply on August 16, 2019, again requesting leave to amend her complaint should the Court find it

necessary (Dkt. #17 at p. 4).

       The Court granted Plaintiff leave to amend her Complaint on September 12, 2019

(Dkt. #25). On September 25, 2019, Plaintiff filed her First Amended Complaint (Dkt. #26). On



                                                  2
October 9, 2019, Defendant filed its Motion to Dismiss Plaintiff’s First Amended Complaint

(Dkt. #27). Plaintiff responded on October 23, 2019 (Dkt. #28), and Defendant replied on October

30, 2019 (Dkt. #29).

                                       LEGAL STANDARD

        The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in the plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).



                                                   3
       In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.

       Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

Twombly, 550 U.S. at 570).

                                           ANALYSIS

       After reviewing the First Amended Complaint, the motion to dismiss, the response, and the

reply, the Court finds that Plaintiff has stated plausible claims for purposes of defeating a Rule

12(b)(6) motion to dismiss.

                                         CONCLUSION

       It is therefore ORDERED that Defendant Orthofix’s Motion to Dismiss Plaintiff’s First

Amended Complaint under Rule 12(b)(6) (Dkt. #27) is DENIED.




                                                 4
SIGNED this 7th day of January, 2020.




                          ___________________________________
                          AMOS L. MAZZANT
                          UNITED STATES DISTRICT JUDGE




                                         5
